DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to a Request for Continued Examination filed on 8/30/2022.
Claims 1, 3, 6-9, 11-13, 18, 35, 37, 40-43, 45-47, and 49 have been amended.
No claims have been cancelled. Claims 15-17 and 19-34 were cancelled previously.
No new claims have been added.
Claims 1-14, 18, and 35-49 remain pending in the application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/30/2022 has been entered.
Response to Arguments
Applicant’s arguments, see page 14, filed 8/30/2022, with respect to the 35 U.S.C. 112(b) rejection of claims 12-13 and 46-47 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claims 12-13 and 46-47 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-8, 14, 18, 35-42, and 48-49 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-8, 14, 18, 35-42, and 48-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG RAN WG1 Meeting #90bi2, R1-1717472; “Discussion on Beam Measurement, Beam Reporting and Beam Indication”, Prague, Czech Republic; October 9-13, 2017, 12 pages (provided by Applicant, Vivo hereinafter) in view of Gao et al. (US 2022/0109485, Gao hereinafter).	Regarding claims 1 and 35, Vivo teaches a method and an apparatus (User equipment (UE); Vivo; Sections 1-2.1.2) comprising: 	at least one processor (A person having ordinary skill in the art would understand a UE such as that having functionality descripted in at least sections 1-2.1.2 as being comprised of generic hardware including at least one processor; Vivo; Sections 1-2.1.2); and 	at least one memory including computer program code (A person having ordinary skill in the art would understand a UE such as that having functionality descripted in at least sections 1-2.1.2 as being comprised of at least one memory including computer program code; Vivo; Sections 1-2.1.2); 	the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to: 		measure a received power for each resource of one or more resource pairs (As can be seen for instance in at least the first “Agreements” section of the Introduction, agreements include supporting RSRP (reference signal received power) measurements on synchronization signal blocks (SSB). The supported configurations include SSB + CSI-RS (channel state information reference signal) independent RSRP reporting and joint RSRP using QCL-ed SS-block + CSI-RS. One or more SSB + CSI-RS pairs may be broadly reasonably interpreted as one or more received pairs, and thus the UE may be broadly reasonably interpreted as measuring a received power for each resource of one or more resource pairs. The Examiner would also like to note that such measurements are discussed in further detail in at least Sections 2.1.1-2.1.2; Vivo; Section 1, page 1, lines 3-9; Sections 2.1.1-2.1.2), wherein each of the one or more resource pairs includes a resource of a first resource type and a set of resources of a second resource type (One or more SSB + CSI-RS pairs may be broadly reasonably interpreted as one or more resource pairs that includes a resource of a first resource type (i.e., SSB) and a set of resources of a second resource type (i.e., CSI-RS). The Examiner would also like to note that such measurements are discussed in further detail in at least Sections 2.1.1-2.1.2; Vivo; Section 1, page 1, lines 3-9; Sections 2.1.1-2.1.2), wherein the resource of the first resource type is spatially quasi-colocated with the set of resources of the second resource type (As was also discussed above, reporting may include joint RSRP using QCL-ed (quasi-colocated) SS-block + CSI-RS. Resources of the first resource type (i.e., SSB) may thus be broadly reasonably interpreted as being spatially quasi-colocated with the set of resources of the second resource type (i.e., CSI-RS). The Examiner would also like to note that such measurements are discussed in further detail in at least Sections 2.1.1-2.1.2; Vivo; Section 1, page 1, lines 3-9; Sections 2.1.1-2.1.2); 		select, based on a strongest received power or a strongest aggregated received power obtained by the measuring, one of the one or more resource pairs for providing a joint quasi-colocation multiple-resource beam report (As can be seen for instance in at least Section 2.1.2, the N best Tx beams may be selected for reporting based on measured RSRP values. Such selection may include selecting the N Tx beams with the best (i.e., strongest) RSRP values. When SSB and CSI-RS are spatial QCL-ed, the UE can report the joint RSRP. The UE may thus broadly reasonably interpreted as selecting, based on a strongest received power or a strongest aggregated received power obtained by the measuring, one of the one or more resource pairs for providing a joint quasi-colocation multiple-resource beam report; Vivo; Section 2.1.2); 		create a joint quasi-colocation multiple-resource beam report (As can be seen for instance in at least Section 2.1.2, the N best Tx beams may be selected for reporting based on measured RSRP values. When SSB and CSI-RS are spatial QCL-ed, the UE can report the joint RSRP. Such reporting is also stated in at least the last line on page 1 as well. The UE may thus broadly reasonably interpreted as creating a joint quasi-colocation multiple-resource beam report; Vivo; Section 1, page 1, last line; Section 2.1.2), wherein the joint quasi-colocation multiple-resource beam report indicates a resource and a corresponding measured received power for each resource of the selected resource pair (As can be seen for instance in at least proposal 2 of Section 2.1.2, joint L1-RSRP reporting using QCL-ed SS-block + CSI-RS may include: joint calculation of L1-RSRP based on QCL-ed SS-block + CSI-RS on per beam basis, joint selection of L1-RSRP calculated from SS-block or from CSI-RS on per beam basis, two independent reports for SS-block and CSI-RS, and independent calculation on per beam basis and jointly encoded into one report. The joint quasi-colocation multiple-resource beam report may thus be broadly reasonably interpreted as indicating a resource and a corresponding measured received power for each resource of the selected resource pair; Vivo; Section 1, page 1, last line; Section 2.1.2), including for a resource of the first resource type and each resource of the set of resources of the second resource type of the selected resource pair (As can be seen for instance in at least proposal 2 of Section 2.1.2, joint L1-RSRP reporting using QCL-ed SS-block + CSI-RS may include: joint calculation of L1-RSRP based on QCL-ed SS-block + CSI-RS on per beam basis, joint selection of L1-RSRP calculated from SS-block or from CSI-RS on per beam basis, two independent reports for SS-block and CSI-RS, and independent calculation on per beam basis and jointly encoded into one report. Such reporting is also stated in at least the last line on page 1 as well. Such reporting may be broadly reasonably interpreted as including for a resource of the first resource type (i.e., SSB) and each resource of the set of resources of the second resource type (i.e., CSI-RS) of the selected resource pair; Vivo; Section 1, page 1, last line; Section 2.1.2); and 		control sending the joint quasi-colocation multiple-resource beam report (The UE may report (i.e., send) the measurements described in Section 2.1.2. Such reporting is also stated in at least the last line on page 1 as well. The UE may thus be broadly reasonably interpreted as controlling sending the joint quasi-colocation multiple-resource beam report; Vivo; Section 1, page 1, last line; Section 2.1.2).	However, Vivo does not specifically disclose the set of resources of the second type comprises a plurality of resources of the second resource type; and	Gao teaches the set of resources of the second type comprises a plurality of resources of the second resource type (As can be seen for instance in at least Figs. 3-7 and their corresponding descriptions, a synchronization signal block (SSB) resource (i.e., the resource of the first resource type) may be quasi-colocated (QCLed) with a plurality of CSI-RS resources (i.e., a plurality of resources of the second resource type). Such resources are also described as being reported in the same beam report (i.e., a joint quasi-location multiple-resource beam report). The Examiner would also like to note that at least paragraphs [0056]-[0062] discuss reporting RSRP values (i.e., a corresponding measured received power) associated with such a plurality of resources of the second type. The set of resources of the second type may thus be broadly reasonably interpreted as comprising a plurality of resources of the second resource type; Gao; Figs. 3-7; [0037], [0046]-[0047], [0053]-[0054], [0056]-[0062]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Gao regarding beam reporting for quasi-colocated resources with the teachings as in Vivo regarding beam reporting for quasi-colocated resources. The motivation for doing so would have been to increase performance by reducing undue delays and beam link failures (Gao; [0003]-[0005]).	Regarding claims 2 and 36, Vivo and Gao teach the limitations of claims 1 and 35 respectively.	Vivo further teaches the first resource type comprises a synchronization signal block resource (As can be seen in at least Section 2.1.2, measurement reporting may include reporting measurements on QCL-ed SS-block + CSI-RS. The first resource type in such reporting may be broadly reasonably interpreted as a synchronization signal block resource (SSB); Vivo; Section 2.1.2); and 	the second resource type comprises a channel state information-reference signal resource (As can be seen in at least Section 2.1.2, measurement reporting may include reporting measurements on QCL-ed SS-block + CSI-RS. The second resource type in such reporting may be broadly reasonably interpreted as a channel state information-reference signal resource (CSI-RS); Vivo; Section 2.1.2).	Regarding claims 3 and 37, Vivo and Gao teach the limitations of claims 1 and 35 respectively.	Vivo further teaches the at least one processor and the computer program code are configured to further cause the apparatus to: 	control receiving for one or more resource pairs, quasi-colocation information indicating that a resource of a first resource type of the resource pair is spatially quasi-colocated with the set of resources of the second resource type of the resource pair (Configuration of resources and measurement reporting for such resources (such as SSB QCL-ed with CSI-RS) by the network side is discussed throughout Vivo. For instance, Sections 2.1.1 and 2.1.2 discuss configuration of resources (which include QCL-ed SSB and CSI-RS) and measurement of such resources by the network side (e.g., a gNB). As can be seen for instance in at least the last “Agreement” section on page 1, configuration of SSB and CSI-RS are supported. The first “Agreement” section on page 2 also discusses supporting configuration of QCL by RRC and MAC-CE signaling. The last agreement section on page 2 states that the UE is RRC configured with a list of up to M candidate Transmission Configuration Indication (TCI) states at least for the purposes of QCL indication. The first two “Agreement” sections on page 3 also discuss QCL configuration and indication to the UE. The UE may thus be broadly reasonably interpreted as controlling receiving quasi-colocation information indicating that a resource of a first resource type of the resource pair is spatially quasi-colocated with the set of resources of the second resource type of the resource pair; Vivo; Sections 1-2.1.2).	Gao further teaches the set of resources of the second type comprises a plurality of resources of the second resource type (As can be seen for instance in at least Figs. 3-7 and their corresponding descriptions, a synchronization signal block (SSB) resource (i.e., the resource of the first resource type) may be quasi-colocated (QCLed) with a plurality of CSI-RS resources (i.e., a plurality of resources of the second resource type). Such resources are also described as being reported in the same beam report (i.e., a joint quasi-location multiple-resource beam report). The Examiner would also like to note that at least paragraphs [0056]-[0062] discuss reporting RSRP values (i.e., a corresponding measured received power) associated with such a plurality of resources of the second type. The set of resources of the second type may thus be broadly reasonably interpreted as comprising a plurality of resources of the second resource type; Gao; Figs. 3-7; [0037], [0046]-[0047], [0053]-[0054], [0056]-[0062]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Gao regarding beam reporting for quasi-colocated resources with the teachings as in Vivo regarding beam reporting for quasi-colocated resources. The motivation for doing so would have been to increase performance by reducing undue delays and beam link failures (Gao; [0003]-[0005]).	Regarding claims 4 and 38, Vivo and Gao teach the limitations of claims 1 and 35 respectively.	Vivo further teaches the at least one processor and the computer program code are configured to further cause the apparatus to: 	control receiving for one or more resource pairs, quasi-colocation information indicating that a synchronization signal block resource of the resource pair is spatially quasi-colocated with a set of channel state information-reference signal resources of the resource pair, the quasi-colocation information including a resource indication of the synchronization signal block resource of the resource pair and resource indications of the set of channel state information-reference signal resources of the resource pair (Configuration of resources and measurement reporting for such resources (such as SSB QCL-ed with CSI-RS) by the network side is discussed throughout Vivo. For instance, Sections 2.1.1 and 2.1.2 discuss configuration of resources (which include QCL-ed SSB and CSI-RS) and measurement of such resources by the network side (e.g., a gNB). As can be seen for instance in at least the last “Agreement” section on page 1, configuration of SSB and CSI-RS are supported. The first “Agreement” section on page 2 also discusses supporting configuration of QCL by RRC and MAC-CE signaling. The last agreement section on page 2 states that the UE is RRC configured with a list of up to M candidate Transmission Configuration Indication (TCI) states at least for the purposes of QCL indication. The first two “Agreement” sections on page 3 also discuss QCL configuration and indication to the UE. The UE may thus be broadly reasonably interpreted as controlling receiving quasi-colocation information indicating that a synchronization signal block resource of the resource pair is spatially quasi-colocated with a set of channel state information-reference signal resources of the resource pair, the quasi-colocation information including a resource indication of the synchronization signal block resource of the resource pair and resource indications of the set of channel state information-reference signal resources of the resource pair; Vivo; Sections 1-2.1.2).	Regarding claims 5 and 39, Vivo and Gao teach the limitations of claims 1 and 35 respectively.	Vivo further teaches the first resource type comprises a synchronization signal block resource (As can be seen in at least Section 2.1.2, measurement reporting may include reporting measurements on QCL-ed SS-block + CSI-RS. The first resource type in such reporting may be broadly reasonably interpreted as a synchronization signal block resource (SSB); Vivo; Section 2.1.2); and 	the second resource type comprises a channel state information-reference signal resource (As can be seen in at least Section 2.1.2, measurement reporting may include reporting measurements on QCL-ed SS-block + CSI-RS. The second resource type in such reporting may be broadly reasonably interpreted as a channel state information-reference signal resource (CSI-RS); Vivo; Section 2.1.2); and 	wherein the at least one processor and the computer program code configured to cause the apparatus to create comprises the at least one memory and the computer program code configured to cause the apparatus to: 		create for the selected resource pair, a joint quasi-colocation multiple-resource beam report (As can be seen for instance in at least Section 2.1.2, the N best Tx beams (i.e., at least the selected resource pair) may be selected for reporting based on measured RSRP values. When SSB and CSI-RS are spatial QCL-ed, the UE can report the joint RSRP. Such reporting is also stated in at least the last line on page 1 as well. The UE may thus broadly reasonably interpreted as creating a joint quasi-colocation multiple-resource beam report for the selected resource pair; Vivo; Section 1, page 1, last line; Section 2.1.2) that includes a resource indication of a synchronization signal block of the resource pair, information indicating a measured received power of the synchronization signal block resource of the resource pair (As can be seen for instance in at least proposal 2 of Section 2.1.2, joint L1-RSRP reporting using QCL-ed SS-block + CSI-RS may include: joint calculation of L1-RSRP based on QCL-ed SS-block + CSI-RS on per beam basis, joint selection of L1-RSRP calculated from SS-block or from CSI-RS on per beam basis, two independent reports for SS-block and CSI-RS, and independent calculation on per beam basis and jointly encoded into one report. The joint quasi-colocation multiple-resource beam report may thus be broadly reasonably interpreted as indicating a resource indication of a synchronization signal block of the resource pair and information indicating a measured received power of the synchronization signal block resource of the resource pair; Vivo; Section 1, page 1, last line; Section 2.1.2), resource indications of a set of channel state information-reference signal resources of the resource pair, and information indicating a measured received power of each resource of the set of channel state information-reference signal resources of the resource pair (As can be seen for instance in at least proposal 2 of Section 2.1.2, joint L1-RSRP reporting using QCL-ed SS-block + CSI-RS may include: joint calculation of L1-RSRP based on QCL-ed SS-block + CSI-RS on per beam basis, joint selection of L1-RSRP calculated from SS-block or from CSI-RS on per beam basis, two independent reports for SS-block and CSI-RS, and independent calculation on per beam basis and jointly encoded into one report. Such reporting is also stated in at least the last line on page 1 as well. Such reporting may be broadly reasonably interpreted as including resource indications of a set of channel state information-reference signal resources of the resource pair and information indicating a measured received power of each resource of the set of channel state information-reference signal resources of the resource pair; Vivo; Section 1, page 1, last line; Section 2.1.2).	Regarding claims 6 and 40, Vivo and Gao teach the limitations of claims 1 and 35 respectively.	Vivo further teaches the at least one processor and the computer program code configured to cause the apparatus to select comprises the at least one processor and the computer program code configured to cause the apparatus to perform at least one of the following: 	select one of the one or more resource pairs having a strongest received power of the resource of the first resource type of the resource pair (As can be seen for instance in at least proposal 2 of Section 2.1.2, joint L1-RSRP reporting using QCL-ed SS-block + CSI-RS may include: joint selection of L1-RSRP calculated from SS-block or from CSI-RS on per beam basis, two independent reports for SS-block and CSI-RS, and independent calculation on per beam basis and jointly encoded into one report. Each of such selection criteria may be broadly interpreted as selecting one of the one or more resource pairs having a strongest received power of the resource of the first resource type of the resource pair; Vivo; Section 2.1.2); 	select one of the one or more resource pairs having a strongest aggregated received power computed over the set of resources of the second resource type of the resource pair (As can be seen for instance in at least proposal 2 of Section 2.1.2, joint L1-RSRP reporting using QCL-ed SS-block + CSI-RS may include: joint selection of L1-RSRP calculated from SS-block or from CSI-RS on per beam basis, two independent reports for SS-block and CSI-RS, and independent calculation on per beam basis and jointly encoded into one report. Each of such selection criteria may be broadly interpreted as selecting one of the one or more resource pairs having a strongest aggregated received power computed over the set of resources of the second resource type of the resource pair; Vivo; Section 2.1.2); and 	select one of the one or more resource pairs having a strongest aggregated received power computed over both the resource of the first resource type of the resource pair and the set of resources of the second resource type of the resource pair (As can be seen for instance in at least proposal 2 of Section 2.1.2, joint L1-RSRP reporting using QCL-ed SS-block + CSI-RS may include: joint calculation of L1-RSRP based on QCL-ed SS-block + CSI-RS on per beam basis, two independent reports for SS-block and CSI-RS, and independent calculation on per beam basis and jointly encoded into one report. Each of such selection criteria may be broadly interpreted as selecting one of the one or more resource pairs having a strongest aggregated received power computed over the set of resources of the second resource type of the resource pair; Vivo; Section 2.1.2).	Gao further teaches the set of resources of the second type comprises a plurality of resources of the second resource type (As can be seen for instance in at least Figs. 3-7 and their corresponding descriptions, a synchronization signal block (SSB) resource (i.e., the resource of the first resource type) may be quasi-colocated (QCLed) with a plurality of CSI-RS resources (i.e., a plurality of resources of the second resource type). Such resources are also described as being reported in the same beam report (i.e., a joint quasi-location multiple-resource beam report). The Examiner would also like to note that at least paragraphs [0056]-[0062] discuss reporting RSRP values (i.e., a corresponding measured received power) associated with such a plurality of resources of the second type. The set of resources of the second type may thus be broadly reasonably interpreted as comprising a plurality of resources of the second resource type; Gao; Figs. 3-7; [0037], [0046]-[0047], [0053]-[0054], [0056]-[0062]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Gao regarding beam reporting for quasi-colocated resources with the teachings as in Vivo regarding beam reporting for quasi-colocated resources. The motivation for doing so would have been to increase performance by reducing undue delays and beam link failures (Gao; [0003]-[0005]).	Regarding claims 7 and 41, Vivo and Gao teach the limitations of claims 1 and 35 respectively.	Vivo further teaches the at least one processor and the computer program code are configured to further cause the apparatus to: 	receive an indication of a selection criteria to be used in the selecting (As can be seen for instance in at least the first sentence of Section 2.1.2, beam reporting is configured by the network side (e.g., a gNB). The selection criteria discussed for instance in Section 2.1.2 (see at least Proposal 2) may thus be broadly reasonably interpreted as being indicated by the network side as part of configuring beam reporting. The UE may thus be broadly reasonably interpreted as receiving an indication of a selection criteria to be used in the selecting; Vivo; Section 1, page 1, last line; Section 2.1.2), as one of the following selection criteria: 		a strongest received power of the resource of the first resource type of the resource pair (As can be seen for instance in at least proposal 2 of Section 2.1.2, joint L1-RSRP reporting using QCL-ed SS-block + CSI-RS may include: joint selection of L1-RSRP calculated from SS-block or from CSI-RS on per beam basis, two independent reports for SS-block and CSI-RS, and independent calculation on per beam basis and jointly encoded into one report. Each of such selection criteria may be broadly interpreted as indicating a selection criteria of a strongest received power of the resource of the first resource type of the resource pair; Vivo; Section 2.1.2); 		a strongest aggregated received power computed over the set of resources of the second resource type of the resource pair (As can be seen for instance in at least proposal 2 of Section 2.1.2, joint L1-RSRP reporting using QCL-ed SS-block + CSI-RS may include: joint selection of L1-RSRP calculated from SS-block or from CSI-RS on per beam basis, two independent reports for SS-block and CSI-RS, and independent calculation on per beam basis and jointly encoded into one report. Each of such selection criteria may be broadly interpreted as indicating a selection criteria of a strongest aggregated received power computed over the set of resources of the second resource type of the resource pair; Vivo; Section 2.1.2); and 		a strongest aggregated received power computed over both the resource of the first resource type of the resource pair and the set of resources of the second resource type of the resource pair (As can be seen for instance in at least proposal 2 of Section 2.1.2, joint L1-RSRP reporting using QCL-ed SS-block + CSI-RS may include: joint calculation of L1-RSRP based on QCL-ed SS-block + CSI-RS on per beam basis, two independent reports for SS-block and CSI-RS, and independent calculation on per beam basis and jointly encoded into one report. Each of such selection criteria may be broadly interpreted as indicating a selection criteria of a strongest aggregated received power computed over the set of resources of the second resource type of the resource pair; Vivo; Section 2.1.2).	Gao further teaches the set of resources of the second type comprises a plurality of resources of the second resource type (As can be seen for instance in at least Figs. 3-7 and their corresponding descriptions, a synchronization signal block (SSB) resource (i.e., the resource of the first resource type) may be quasi-colocated (QCLed) with a plurality of CSI-RS resources (i.e., a plurality of resources of the second resource type). Such resources are also described as being reported in the same beam report (i.e., a joint quasi-location multiple-resource beam report). The Examiner would also like to note that at least paragraphs [0056]-[0062] discuss reporting RSRP values (i.e., a corresponding measured received power) associated with such a plurality of resources of the second type. The set of resources of the second type may thus be broadly reasonably interpreted as comprising a plurality of resources of the second resource type; Gao; Figs. 3-7; [0037], [0046]-[0047], [0053]-[0054], [0056]-[0062]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Gao regarding beam reporting for quasi-colocated resources with the teachings as in Vivo regarding beam reporting for quasi-colocated resources. The motivation for doing so would have been to increase performance by reducing undue delays and beam link failures (Gao; [0003]-[0005]).	Regarding claims 8 and 42, Vivo and Gao teach the limitations of claims 1 and 35 respectively.	Vivo further teaches the first resource type comprises a synchronization signal block resource (As can be seen in at least Section 2.1.2, measurement reporting may include reporting measurements on QCL-ed SS-block + CSI-RS. The first resource type in such reporting may be broadly reasonably interpreted as a synchronization signal block resource (SSB); Vivo; Section 2.1.2); and 	the second resource type comprises a channel state information-reference signal resource (As can be seen in at least Section 2.1.2, measurement reporting may include reporting measurements on QCL-ed SS-block + CSI-RS. The second resource type in such reporting may be broadly reasonably interpreted as a channel state information-reference signal resource (CSI-RS); Vivo; Section 2.1.2); and 	wherein the at least one processor and the computer program code configured to cause the apparatus to select comprises the at least one processor and the computer program code configured to cause the apparatus to perform at least one of the following: 		select one of the one or more resource pairs having a strongest received power of the synchronization signal block resource of the resource pair (As can be seen for instance in at least proposal 2 of Section 2.1.2, joint L1-RSRP reporting using QCL-ed SS-block + CSI-RS may include: joint selection of L1-RSRP calculated from SS-block or from CSI-RS on per beam basis, two independent reports for SS-block and CSI-RS, and independent calculation on per beam basis and jointly encoded into one report. Each of such selection criteria may be broadly interpreted as selecting one of the one or more resource pairs having a strongest received power of the resource of the first resource type of the resource pair; Vivo; Section 2.1.2); 		select one of the one or more resource pairs having a strongest aggregated received power computed over the set of channel state information-reference signal resources of the resource pair (As can be seen for instance in at least proposal 2 of Section 2.1.2, joint L1-RSRP reporting using QCL-ed SS-block + CSI-RS may include: joint selection of L1-RSRP calculated from SS-block or from CSI-RS on per beam basis, two independent reports for SS-block and CSI-RS, and independent calculation on per beam basis and jointly encoded into one report. Each of such selection criteria may be broadly interpreted as selecting one of the one or more resource pairs having a strongest aggregated received power computed over the set of resources of the second resource type of the resource pair; Vivo; Section 2.1.2); and 		select one of the one or more resource pairs having a strongest aggregated received power computed over both the synchronization signal block resource of the resource pair and the set of channel state information-reference signal resources of the resource pair (As can be seen for instance in at least proposal 2 of Section 2.1.2, joint L1-RSRP reporting using QCL-ed SS-block + CSI-RS may include: joint calculation of L1-RSRP based on QCL-ed SS-block + CSI-RS on per beam basis, two independent reports for SS-block and CSI-RS, and independent calculation on per beam basis and jointly encoded into one report. Each of such selection criteria may be broadly interpreted as selecting one of the one or more resource pairs having a strongest aggregated received power computed over the set of resources of the second resource type of the resource pair; Vivo; Section 2.1.2).	Gao further teaches the set of resources of the second type comprises a plurality of resources of the second resource type (As can be seen for instance in at least Figs. 3-7 and their corresponding descriptions, a synchronization signal block (SSB) resource (i.e., the resource of the first resource type) may be quasi-colocated (QCLed) with a plurality of CSI-RS resources (i.e., a plurality of resources of the second resource type). Such resources are also described as being reported in the same beam report (i.e., a joint quasi-location multiple-resource beam report). The Examiner would also like to note that at least paragraphs [0056]-[0062] discuss reporting RSRP values (i.e., a corresponding measured received power) associated with such a plurality of resources of the second type. The set of resources of the second type may thus be broadly reasonably interpreted as comprising a plurality of resources of the second resource type; Gao; Figs. 3-7; [0037], [0046]-[0047], [0053]-[0054], [0056]-[0062]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Gao regarding beam reporting for quasi-colocated resources with the teachings as in Vivo regarding beam reporting for quasi-colocated resources. The motivation for doing so would have been to increase performance by reducing undue delays and beam link failures (Gao; [0003]-[0005]).	Regarding claims 14 and 48, Vivo and Gao teach the limitations of claims 1 and 35 respectively.	Vivo further teaches each of the resources are associated with a beam or a spatial domain filter (As can be seen in at least the first sentence of Section 1 (and also throughout at least Section 1-2.1.2, the measured resources are associated with beams; Vivo; Sections 1-2.1.2).	Regarding claims 18 and 49, Vivo teaches a method and an apparatus (User equipment (UE); Vivo; Sections 1-2.1.2) comprising: 	at least one processor (A person having ordinary skill in the art would understand a UE such as that having functionality descripted in at least sections 1-2.1.2 as being comprised of generic hardware including at least one processor; Vivo; Sections 1-2.1.2); and 	at least one memory including computer program code (A person having ordinary skill in the art would understand a UE such as that having functionality descripted in at least sections 1-2.1.2 as being comprised of at least one memory including computer program code; Vivo; Sections 1-2.1.2); 	the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to: 		measure a received power for each resource of one or more resource pairs (As can be seen for instance in at least the first “Agreements” section of the Introduction, agreements include supporting RSRP (reference signal received power) measurements on synchronization signal blocks (SSB). The supported configurations include SSB + CSI-RS (channel state information reference signal) independent RSRP reporting and joint RSRP using QCL-ed SS-block + CSI-RS. One or more SSB + CSI-RS pairs may be broadly reasonably interpreted as one or more received pairs, and thus the UE may be broadly reasonably interpreted as measuring a received power for each resource of one or more resource pairs. The Examiner would also like to note that such measurements are discussed in further detail in at least Sections 2.1.1-2.1.2; Vivo; Section 1, page 1, lines 3-9; Sections 2.1.1-2.1.2), wherein each of the one or more resource pairs includes a synchronization signal block resource and a set of channel state information-reference signal resources (One or more SSB + CSI-RS pairs may be broadly reasonably interpreted as one or more resource pairs that includes a synchronization signal block resource and a set of channel state information-reference signal resources. The Examiner would also like to note that such measurements are discussed in further detail in at least Sections 2.1.1-2.1.2; Vivo; Section 1, page 1, lines 3-9; Sections 2.1.1-2.1.2), wherein the synchronization signal block resource is spatially quasi-colocated with the set of channel state information-reference signal resources (As was also discussed above, reporting may include joint RSRP using QCL-ed (quasi-colocated) SS-block + CSI-RS. The synchronization signal block resource may thus be broadly reasonably interpreted as being spatially quasi-colocated with the set of channel state information-reference signal resources. The Examiner would also like to note that such measurements are discussed in further detail in at least Sections 2.1.1-2.1.2; Vivo; Section 1, page 1, lines 3-9; Sections 2.1.1-2.1.2); 		select, based on a strongest received power or a strongest aggregated received power by the measuring, one of the one or more resource pairs for providing a joint quasi- colocation multiple-resource beam report (As can be seen for instance in at least Section 2.1.2, the N best Tx beams may be selected for reporting based on measured RSRP values. Such selection may include selecting the N Tx beams with the best (i.e., strongest) RSRP values. When SSB and CSI-RS are spatial QCL-ed, the UE can report the joint RSRP. The UE may thus broadly reasonably interpreted as selecting, based on a strongest received power or a strongest aggregated received power obtained by the measuring, one of the one or more resource pairs for providing a joint quasi-colocation multiple-resource beam report; Vivo; Section 2.1.2); 		create a joint quasi-colocation multiple-resource beam report (As can be seen for instance in at least Section 2.1.2, the N best Tx beams may be selected for reporting based on measured RSRP values. When SSB and CSI-RS are spatial QCL-ed, the UE can report the joint RSRP. Such reporting is also stated in at least the last line on page 1 as well. The UE may thus broadly reasonably interpreted as creating a joint quasi-colocation multiple-resource beam report; Vivo; Section 1, page 1, last line; Section 2.1.2), wherein the joint quasi-colocation multiple-resource beam report including a resource indication and a measured received power of a synchronization signal block resource of the selected resource pair (As can be seen for instance in at least proposal 2 of Section 2.1.2, joint L1-RSRP reporting using QCL-ed SS-block + CSI-RS may include: joint calculation of L1-RSRP based on QCL-ed SS-block + CSI-RS on per beam basis, joint selection of L1-RSRP calculated from SS-block or from CSI-RS on per beam basis, two independent reports for SS-block and CSI-RS, and independent calculation on per beam basis and jointly encoded into one report. The joint quasi-colocation multiple-resource beam report may thus be broadly reasonably interpreted as indicating a resource and a corresponding measured received power for each resource of the selected resource pair; Vivo; Section 1, page 1, last line; Section 2.1.2), resource indications of a set of channel state information-reference signal resources of the resource pair (As can be seen for instance in at least proposal 2 of Section 2.1.2, joint L1-RSRP reporting using QCL-ed SS-block + CSI-RS may include: joint calculation of L1-RSRP based on QCL-ed SS-block + CSI-RS on per beam basis, joint selection of L1-RSRP calculated from SS-block or from CSI-RS on per beam basis, two independent reports for SS-block and CSI-RS, and independent calculation on per beam basis and jointly encoded into one report. Such reporting is also stated in at least the last line on page 1 as well. Such reporting may be broadly reasonably interpreted as including resource indications of a set of channel state information-reference signal resources of the resource pair; Vivo; Section 1, page 1, last line; Section 2.1.2), and information indicating a measured received power of each resource of the set of channel state information-reference signal resources of the resource pair (As can be seen for instance in at least proposal 2 of Section 2.1.2, joint L1-RSRP reporting using QCL-ed SS-block + CSI-RS may include: joint calculation of L1-RSRP based on QCL-ed SS-block + CSI-RS on per beam basis, joint selection of L1-RSRP calculated from SS-block or from CSI-RS on per beam basis, two independent reports for SS-block and CSI-RS, and independent calculation on per beam basis and jointly encoded into one report. Such reporting is also stated in at least the last line on page 1 as well. Such reporting may be broadly reasonably interpreted as including information indicating a measured received power of each resource of the set of channel state information-reference signal resources of the resource pair; Vivo; Section 1, page 1, last line; Section 2.1.2); and 		control sending by the user device, the joint quasi-colocation multiple-resource beam report (The UE may report (i.e., send) the measurements described in Section 2.1.2. Such reporting is also stated in at least the last line on page 1 as well. The UE may thus be broadly reasonably interpreted as controlling sending the joint quasi-colocation multiple-resource beam report; Vivo; Section 1, page 1, last line; Section 2.1.2).	However, Vivo does not specifically disclose the set of channel state information-reference signal resources comprises a plurality of channel state information-reference signal resources; and	Gao teaches the set of channel state information-reference signal resources comprises a plurality of resources of the second resource type (As can be seen for instance in at least Figs. 3-7 and their corresponding descriptions, a synchronization signal block (SSB) resource may be quasi-colocated (QCLed) with a plurality of CSI-RS resources. Such resources are also described as being reported in the same beam report (i.e., a joint quasi-location multiple-resource beam report). The Examiner would also like to note that at least paragraphs [0056]-[0062] discuss reporting RSRP values (i.e., a corresponding measured received power) associated with such a plurality of channel state information-reference signal resources. The set of resources of channel state information-reference signal resources may thus be broadly reasonably interpreted as comprising a plurality of channel state information-reference signal resources; Gao; Figs. 3-7; [0037], [0046]-[0047], [0053]-[0054], [0056]-[0062]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Gao regarding beam reporting for quasi-colocated resources with the teachings as in Vivo regarding beam reporting for quasi-colocated resources. The motivation for doing so would have been to increase performance by reducing undue delays and beam link failures (Gao; [0003]-[0005]).
Allowable Subject Matter
Claims 9-13 and 43-47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997. The examiner can normally be reached Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC MYERS/Primary Examiner, Art Unit 2474